Weston J.
In Bridge v. Eggleston, the declarations of the grantor prior to the conveyance, related to the property then in controversy. So did the declarations of the vendor, in Hale v. Smith. In Flagg v. Wellington, 6 Greenl. 386, evidence of fraud in another conveyance was rejected. The evidence offered by the tenant, was of an unconnected transaction, between other parties. Suppose that was fraudulent, and within the knowledge of the demandant, it subjected him to no imputation. He was not responsible or affected by the conduct of others. He might notwithstanding purchase in good faith, and for a valuable consideration. It would be opening a wide field, to investigate the character of other sales. We are inclined to think such testimony inadmissible. But we are very clear, that it ought not to affect the cause, unless connected with proof of privity or knowledge on the part of the grantee, upon whom the testimony is intended to bear. In the case before us, no intimation was made at the trial, that any such proof was to be adduced, in relation to the demandant; and the testimony offered was, in our opinion, properly rejected.

Judgment on the verdict.